DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2020101271491, filed on 02/28/2020 in China.

Information Disclosure Statement
The IDS filed on 06/26/2020 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 06/26/2020 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 10 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. [US 2019/0243424].
Regarding claim 1, Lee et al., disclose a display device (100, figures 1-5) having a first display area (1151, figures 2a-b), a first bendable area (a bendable area of a display 151 covered a hinge, figure 2a-b), and a second display area (2151, figure 2b) that are arranged sequentially along a first direction (a horizontal direction L, figure 2b) when the display device is fully unfolded (figures 2b and 4a), the first bendable area connecting the first display area with the second display area (figures 2a-b), wherein the display device comprises:
a flexible display screen (151, figures 2a-b) comprising a light exiting surface (a top surface of the flexible display screen 151, figures 2a-b) and a light non-exiting surface (a bottom surface of the display, figures 2a-b) that are disposed oppositely to each other;
a support structure (101, 103, 102, figures 2a-b) comprising an elastic support net (1512, figures 3a-b), wherein the elastic support net comprises a first end (a top end of the flexible support 1512, figure 3b) and a second end (another end of the flexible support 1512, figure 3b) that are disposed oppositely to each other along the first direction (L direction, figure 3b); and
a support layer (101, 103, 102, figures 4a-b) located on a side of the flexible display screen where the light non-exiting surface is located, wherein the support layer comprises a first stop portion (1027, figures 4a-b) located in the second display area (2151, figures 4a-b), wherein the first end of the elastic support net is fixed to the support layer in the first display area (another end of the elastic support net 1512 is fixed to another end of the first display area 1511, figures 4a-b), and when the display device is fully unfolded, the flexible display screen is fully unfolded, and the elastic support net is loosened and 
Regarding claim 3, Lee et al., disclose wherein when the flexible display screen is fully unfolded (figures 2b and 4a), the flexible display screen has the first display area (1151, figures 2a-b), the first bendable area (a bendable area of a display 151 covered a hinge, figure 2a-b) and the second display area (2151, figure 2b) that are arranged sequentially along the first direction, and the elastic support net is loosened to completely cover the first bendable area and at least partially cover the second display area (figure 4a); and
wherein the display device can be folded into a first folded state (figures 2a and 4b) in which the second display area rotates to the first display area and a side where the non-light exiting surface is located, and the elastic support net is tightened to be located between the first display area and the second display area (figures 4a-4b).
Regarding claim 10, Lee et al., disclose wherein the support layer comprises a first side wall (a lower side of the support layer 101-102, figure 2b) and a second side wall (an upper side of the support 101-102, figure 2b) that are disposed oppositely to each other along the first direction, and a first cavity (1028, figures 4a-b) between the first side wall and the second side wall, the elastic support net is located in the first cavity, the second side wall is located in the second display area, and the first stop portion is reused as the second side wall (figures 4a-4b).
Regarding claim 19, Lee et al., disclose a pressure sensitive adhesive (1513, figure 3a), wherein when the flexible display screen is fully unfolded (151, figures 2b and 4a), the pressure sensitive adhesive is disposed between the support structure and the light non-exiting surface of the flexible display screen (the pressure sensitive adhesive layer 
Regarding claim 20, Lee et al., disclose wherein when the flexible display screen changes from a fully unfolded state (151, figure 4a) to a fully folded state (figure 4b), the elastic support net is separated from the first bendable area and the elastic support net changes from a loosened state to a tightened state (figure 4b).

Allowable Subject Matter
Claims 2, 4-9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 2 discloses the combination features of “wherein when the flexible display screen is fully unfolded, a shortest distance between the first stop portion and the first end of the elastic support net along the first direction is H1, and when the elastic support net is fully loosened, a shortest distance between the first end and the second end is H2, where H1<H2.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 4 discloses the combination features of “a plurality of elastic wires, wherein each elastic wire of the plurality of elastic wires has a shape memory property; and a plurality of connection nodes, wherein each connection node of the plurality of 
 The claim 11 discloses the combination features of “wherein the support structure further comprises a telescopic support rod, wherein one end of the telescopic support rod is fixed to the light non-exiting surface in the first display area, the telescopic support rod is connected to the elastic support net, and the telescopic support rod, when elongated, supports the second display area.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 12-13 depend on the allowed claim 11.
 The claim 15 discloses the combination features of “wherein the first display area comprises a first side edge and a second side edge that are disposed oppositely to each other in a second direction, the second direction intersecting with the first direction; and wherein the display device further has a second folded state in which the first display area and the second display area are bent about the first direction in such a manner that the first side edge and the second side edge of the first display area are in contact with each other.”  These features, in conjunction with other features, as claimed in the combination features of the claims 3 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 16 depends on the allowed claim 15.
.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Cha [US 11,003,217] discloses flexible display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
10/20/2021